Citation Nr: 0334815	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to February 
1981.

In a February 1998 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for hearing loss on the basis that the 
disorder pre-existed service and was not aggravated during 
service.  The veteran was notified of the February 1998 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1997).

The veteran again claimed entitlement to service connection 
for hearing loss, and in a June 2001 decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of that decision, which is now before the 
Board of Veterans' Appeals (Board).

A personal hearing was held before the undersigned at the RO 
in May 2003.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in February 1998, and that decision became final 
in the absence of an appeal.

2.  The evidence submitted subsequent to the February 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether 
hearing loss pre-existed service or was aggravated during 
service, and it need not be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSION OF LAW

The February 1998 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1997); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hearing loss was aggravated 
during service due to noise exposure, in that his military 
occupational specialty (MOS) was a power generator mechanic.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

According to the statutes and regulation, a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before VA is required to fulfill the duty to assist and to 
evaluate the substantive merits of that claim.  If the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA is required, however, to notify him of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  For claims filed on or after August 
29, 2001 (which does not apply to this case), VA also has a 
duty to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted, VA is obligated to 
inform the veteran of the evidence needed to establish 
service connection for the claimed disorder and to fully 
assist him in obtaining any relevant evidence.  38 U.S.C.A. 
§ 5103(f) (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).

Duty to Notify

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request the veteran to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the April 2001 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one-year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.  The Federal 
Circuit's primary concern was, therefore, whether the 
veteran's claim was adjudicated prior to the expiration of 
the statutory one-year period allowed for submitting 
evidence.

In the April 2001 notice the RO also informed the veteran, 
however, that he had up to one year following the notice to 
submit such evidence.  An April 2001 Report of Contact 
indicates that the only evidence identified by the veteran 
consists of the report of a 1998 VA audiology examination, 
which is of record.  In a statement received in April 2001 he 
stated that he had no additional evidence to submit.  
Additional evidence was added to the claims file more than 
one year following the April 2001 notice, in the form of the 
veteran's May 2003 hearing testimony.  More than one year has 
expired since he was notified of the evidence needed to 
substantiate his claim in April 2001.  The Board finds, 
therefore, that he has not been prejudiced by the reference 
in the April 2001 notice to a 60-day response period.  

The RO provided the veteran a statement of the case in 
February 2002, in which the RO informed him of the regulatory 
requirements for establishing service connection for hearing 
loss and the rationale for determining that the evidence he 
had then submitted did not show that those requirements were 
met.  

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection for hearing 
loss.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for hearing loss.  
Because the veteran's claim was submitted prior to August 29, 
2001, in the absence of a finding that new and material 
evidence has been submitted, VA does not have a duty to 
assist him in obtaining evidence in support of his claim.  
38 C.F.R. § 3.159(c) (2003).

Relevant Laws and Regulations

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2003).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

Analysis

The veteran's service medical records disclose that on 
entering service in June 1972, audiometric testing revealed 
the following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
50
55
LEFT
10
10
25
20
45

Audiometric testing in November 1972 showed the following 
puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30

50
LEFT
15
15
35

50

Although the veteran was separated from service in February 
1978, additional audiometric testing was conducted in May 
1978.  That testing revealed puretone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
60
LEFT
5
5
25
60
55

In comparison to the audiometric testing done in June 1972, 
the examining audiologist in May 1978 determined that these 
findings represented improved hearing at four Hertz levels, a 
decrease in hearing at two Hertz levels, and no change at two 
Hertz levels.  The audiologist also found that the changes 
did not constitute a "reportable" threshold shift, and that 
the examination did not show a new case of noise-induced 
hearing loss.

In his November 1997 claim for service connection for hearing 
loss the veteran reported having been constantly exposed to 
high-pitched noise from power generators while in service, 
and he asserted that his hearing loss had been caused by that 
noise exposure.  He also stated that when he was separated 
from service he was informed that he had a hearing loss that 
was secondary to the noise produced by the power generators.  
He reported having received treatment for hearing loss from 
H.S.S., M.D., from 1981 to the present.  The RO requested the 
treatment records from Dr. S., and those records do not 
reflect any complaints or clinical findings related to 
hearing loss.

The RO provided the veteran a VA audiometric examination in 
January 1998, during which he complained of decreased hearing 
acuity, which he attributed to his noise exposure in service.  
Audiology testing revealed the following puretone decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
65
65
LEFT
35
35
55
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examination resulted in diagnoses 
of mild to moderate mixed hearing loss in the right ear, and 
mild to moderate sensorineural hearing loss in the left ear.

In the February 1998 rating decision the RO determined that 
the veteran had a hearing loss disability when he entered 
service in June 1972, and that the hearing loss had not been 
aggravated during service.  The RO found that there was no 
objective evidence of a worsening of the hearing loss during 
service.

The evidence received subsequent to the February 1998 
decision includes a duplicate copy of the January 1998 VA 
audiometric examination, which is cumulative of the evidence 
considered in the February 1998 decision.

The evidence received following the February 1998 decision 
also includes the veteran's statements and hearing testimony.  
In his July 2001 notice of disagreement he asserted that his 
hearing loss disability had been aggravated in service due to 
the noise produced by the power generators.  In the May 2003 
hearing before the undersigned he testified that he had not 
been told that he had a hearing loss when he entered service, 
but that he was told when he was separated from service that 
he had a hearing loss.  He also testified that his hearing 
ability had decreased in the 30 years since his separation 
from service.  He stated that he believed that the decline in 
his hearing ability after his separation from service had 
been caused by the noise exposure during service.  He 
reported that his MOS had required him to work on power 
generators, and that he did not use hearing protection.  His 
wife testified that they had been married for 13 years, and 
that his hearing loss had increased significantly in the 
previous nine years.

The testimony of the veteran and his wife is new, in that the 
information regarding the pattern of the decrease in his 
hearing acuity following his separation from service was not 
previously of record.  The evidence is not material, however, 
because it does not pertain to whether the hearing loss pre-
existed service or underwent an increase in severity during 
service.  Any evidence of an increase in hearing loss 
following separation from service does not bear directly and 
substantially on the critical issue on appeal, that being 
whether the hearing loss pre-existed service or was 
aggravated during service.  In addition, the veteran's 
assertion that noise exposure during service caused the 
increase in hearing loss following his separation from 
service is not probative because he is not competent to 
provide evidence on the etiology of a medical disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, although the testimony of the veteran and his 
spouse is new, it is not material in determining whether his 
hearing loss pre-existed service or was aggravated during 
service.  The Board finds, therefore, that evidence that is 
both new and material has not been submitted, and the claim 
of entitlement to service connection for hearing loss is not 
reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.




	                     
______________________________________________
	N.W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



